Citation Nr: 0314255	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  95-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to VA compensation benefits for a left leg 
condition under the provisions of 38 U.S.C. § 1151.

2.  Entitlement to service connection for a heart condition 
and aortic aneurysm, claimed as secondary to service-
connected bilateral varicose veins.

3.  Entitlement to service connection for a L5-S1 herniated 
disc (low back disability).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946 and from February 1948 to April 1954.  

In March 2001 the Board of Veterans' Appeals (Board) remanded 
to the Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO) for additional development the 
following issues: entitlement to VA compensation benefits for 
a left leg condition under the provisions of 38 U.S.C.A. 
§ 1151; entitlement to service connection for a L5-S1 
herniated disc; and three issues involving secondary service 
connection, service connection for a heart condition and 
aortic aneurysm, entitlement to service connection for 
bilateral subdural hematomas and entitlement to service 
connection for left hemianopsia, all claimed as secondary to 
service-connected bilateral varicose veins.  

An October 2002 RO rating decision granted entitlement to 
service connection for bilateral subdural hematomas and left 
homonymous hemianopsia secondary to service-connected 
bilateral varicose veins.  Consequently, these two issues are 
no longer part of the veteran's appeal.  The case is again 
before the Board for adjudication of the remaining issues.


FINDINGS OF FACT

1.  By rating decision dated in September 2000, the RO denied 
entitlement to VA compensation benefits for a left leg 
condition under the provisions of 38 U.S.C.A. § 1151.  The 
veteran was notified of that decision by letter dated 
September 8, 2000.  He filed a notice of disagreement on 
February 2, 2001.  The RO issued a Statement of the Case on 
October 28, 2002.  The veteran filed a substantive appeal on 
February 10, 2003.

2.  The medical and other evidence of record does not 
demonstrate that the veteran's heart disease, including an 
aortic aneurysm, is due to his service-connected bilateral 
varicose veins.

3.  The medical and other evidence of record does not show 
that the veteran's low back disability is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal as to the 
claim of entitlement to VA compensation benefits for a left 
leg condition under the provisions of 38 U.S.C.A. § 1151; 
thus, the Board has no jurisdiction to consider that issue 
and it is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).

2.  The veteran's heart condition and aortic aneurysm is not 
secondary to a service-connected disability.  38 C.F.R. 
§ 3.310 (2002).

3.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks VA compensation benefits for a left leg 
condition under the provisions of 38 U.S.C.A. § 1151, service 
connection for heart disease and aortic aneurysm as secondary 
to his service-connected bilateral varicose veins, and 
service connection for low back disability.  

In the interest of clarity, because the Board has determined 
that the veteran had not perfected an appeal as to the issue 
of VA compensation benefits for a left leg condition under 
the provisions of 38 U.S.C.A. § 1151, the Board will 
initially address that issue.  The Board will then discuss 
whether the other issues have been properly developed for 
appellate purposes.  The relevant law and regulations will 
then be briefly set forth.  Finally, the Board will analyze 
the veteran's service connection claims and render a decision 
for each.

1.  Entitlement to VA compensation benefits for a left leg 
condition under the provisions of 38 U.S.C. § 1151.

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2002).  

Appellate review will be initiated by the filing of a notice 
of disagreement and completed by the filing of a substantive 
appeal after a statement of the case has been furnished.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201 
(2002).  In order to perfect an appeal to the Board, a 
claimant must file a substantive appeal, which consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.202 (2002).

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  
Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (2002).  

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  The 
substantive appeal must be filed within sixty days from the 
date that the RO mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the statement of the case will be 
presumed to be the same as the date of the statement of the 
case for purposes of determining whether an appeal has been 
timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Factual background

The veteran's claim of entitlement to VA compensation 
benefits for a left leg condition under the provisions of 
38 U.S.C. § 1151 was received by VA in March 2000.  A 
September 2000 RO rating decision denied the issue, and the 
veteran was notified of the denial later in September 2000.  

During his personal hearing before the undersigned, which was 
conducted at the RO in February 2001, the veteran expressed 
disagreement with the denial of benefits under 38 U.S.C.A. 
§ 1151.  The issue of entitlement to VA compensation benefits 
for a left leg condition under the provisions of 38 U.S.C. 
§ 1151 was remanded by the Board to the RO in March 2001 for 
the issuance of a Statement of the Case, in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
Statement of the Case addressing the issue on October 28, 
2002.  The cover letter informed the veteran of the necessity 
of filing a substantive appeal to perfect his appeal as to 
that issue.  A VA Form 9 was enclosed.  A copy of the letter 
was sent to the veteran's accredited representative.

A VA Form 9 was not submitted by or on behalf of the veteran.  
A VA Form 646 was submitted in December 2002.  The veteran's 
representative merely checked the box indicating that he 
rested his appeal on his answer to the statement of the case 
and on the hearing on appeal and that he had no further 
argument.  A Written Brief Presentation on behalf of the 
veteran, which contained the necessary information to be 
construed as a substantive appeal on the issue of entitlement 
to VA compensation benefits for a left leg condition under 
the provisions of 38 U.S.C.A. § 1151, was received by VA on 
February 10, 2003.  

The Board informed the veteran by letter dated March 24, 
2003, with a copy to his representative, of its intention to 
address the question of the timeliness of his substantive 
appeal regarding the issue of entitlement to VA compensation 
benefits for a left leg condition under the provisions of 
38 U.S.C.A. § 1151.  In the letter, he was informed of the 
pertinent information relevant to the filing of his appeal, 
although the February 10, 2003 date of the correspondence on 
behalf of the veteran was mistakenly noted as February 10, 
2002.  He was also informed that he could submit argument 
pertinent to the question of the timeliness of his 
substantive appeal to the Board and that he could present 
sworn hearing testimony relevant to timeliness as well, if he 
desired.  Sixty days was provided for his response and he was 
informed that if no response was received by the end of that 
period, it would be assumed that he had no argument to submit 
and did not want to request a hearing.  A copy of pertinent 
law and regulations accompanied the letter.  No response was 
received from the veteran or his representative within 60 
days after the date of the Board's letter.

Analysis

Initial matter - due process 

A decision as to the adequacy of the substantive appeal will 
be made by the Board.  See 38 U.S.C.A. § 7108 (West 2002); 38 
C.F.R. § 20.101(d) (2002).  "It is well-established judicial 
doctrine that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party at any stage in 
the proceedings, and, once apparent, must be adjudicated."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In Marsh v. West, 11 Vet. App. 468 (1998), the Court of 
Appeals for Veterans Claims (the Court) held that the Board 
must assess its jurisdiction prior to addressing the merits 
of a claim.  The Court further held, however, that it could 
be prejudicial to the appellant for the Board to address 
jurisdictional questions in the first instance without 
affording an appellant the right to present argument and 
evidence on those questions.  

In this case, as discussed above, the Board contacted the 
veteran and his representative in March 2003, informing him 
of the possible inadequacy of his substantive appeal and 
soliciting his response.  No response has been received.

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).
This law redefines the obligations of VA with respect to the 
duty to assist.  The VCAA also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

As discussed in detail below, this case is one in which the 
law is dispositive of the issue.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994)  Under such circumstances, the VCAA is 
not applicable.  See Manning v. Principi, 16 Vet. App. 534, 
542-3, and cases cited therein. [the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].   

General due process considerations have been complied with.  
See 38 C.F.R. § 3.103 (2002).  It is clear that the veteran 
was informed of the necessity of filing a timely substantive 
appeal.  See, in particular, the October 2002 Supplemental 
Statement of the Case, pages 1, 11.  The veteran was 
furnished with a VA Form 9 by the RO in October 2002 (with 
accompanying instructions).  As noted above,   
the Board provided the veteran with pertinent law and 
regulations and gave him the opportunity to respond to its 
March 2003 letter.  Thus, the Board concludes that the 
veteran was appropriately notified of the legal requirements 
pertaining to the adequacy of substantive appeals.  
 
Discussion

As discussed in the factual background section above, the 
veteran's initial claim of entitlement to VA compensation 
benefits for a left leg condition under the provisions of 
38 U.S.C.A. § 1151 was denied by a September 2000 rating 
decision.  The veteran's hearing testimony in February 2001 
was considered a notice of disagreement.  In accordance with 
the March 2001 Board remand, a Supplemental Statement of the 
Case that included the issue of entitlement to VA 
compensation benefits for a left leg condition under the 
provisions of 38 U.S.C.A. § 1151 was mailed to the veteran at 
his most recent address of record on October 28, 2002.  In 
the Supplemental Statement of the Case and in the transmittal 
letter, the veteran was advised that he needed to complete 
and submit the enclosed VA Form 9 within 60 days of the date 
of the Supplemental Statement of the Case to perfect an 
appeal as to that issue.  No VA Form 9 was subsequently 
received by VA; a written presentation on behalf of the 
veteran, which may be read as complying with the requirements 
for a valid substantive appeal under 38 C.F.R. § 20.202, was 
added to the file on February 10, 2003.  

The presentation received by VA on February 10, 2003, 
however, does not meet the statutory and regulatory 
requirements as to a timely filed substantive appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2002).  In particular, the veteran's appeal was not received 
by VA either within a year of the date that the rating 
decision denial letter was initially mailed to the veteran, 
that is by September 8, 2001, or within 60 days of the date 
that the RO mailed the veteran the Supplemental Statement of 
the Case, that is by December 28, 2002.  

The Board has carefully reviewed the record in order to 
determine whether any other communication by or on behalf of 
the veteran constitutes an adequate substantive appeal under 
the pertinent law and regulations.  The Board has identified 
no such communication, and the veteran has pointed to none.  
As referenced in the factual background section above, the VA 
Form 646 submitted by the veteran's local representative in 
December 2002 does not meet the requirements for a valid 
substantive appeal.  No issue was identified, and the 
representative merely rested on the answer to the statement 
of the case, which did not encompass the § 1151 claim.  

The formality of perfecting a timely appeal to the Board is 
part of a clear and unambiguous statutory and regulatory 
scheme which requires the filing of both a notice of 
disagreement and a formal appeal.  See Roy v. Brown, 5 Vet. 
App. 554 (1993).  Pursuant to VAOPGCPREC 9-99, the Board may 
dismiss any appeal which is not timely filed.  Based on the 
procedural history of this case, the Board has no alternative 
but to dismiss the appeal with respect to the issue of 
entitlement to VA compensation benefits for a left leg 
condition under the provisions of 38 U.S.C.A. § 1151.

In conclusion, because the veteran's substantive appeal was 
not timely, the Board lacks jurisdiction to adjudicate the 
issue of entitlement to VA compensation benefits for a left 
leg condition under the provisions of 38 U.S.C.A. § 1151 on 
the merits.  Consequently, his appeal must be dismissed.  See 
Roy, supra; see also Fenderson v. West, 12 Vet. App. 119, 
128-31 (1999) [discussing the necessity to filing a 
substantive appeal which comports with governing 
regulations].

As a final comment, the Board wishes to make it clear that it 
has not addressed the underlying claim of entitlement to VA 
compensation benefits for a left leg condition under the 
provisions of 38 U.S.C.A. § 1151, which has now been 
dismissed.  The Board intimates no opinion as to the ultimate 
disposition warranted should the veteran choose to reopen the 
claim in the future.



Service Connection Claims

The Board will initially address certain matters common to 
the two remaining issues on appeal.  

The VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is generally applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date. The VCAA is thus applicable to the two 
remaining issues in this case. See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues involving entitlement to service 
connection.  The Board observes that the veteran was notified 
by the April 1995 and June 2000 Statements of the Case, the 
Supplemental Statements of the Case beginning in March 1996, 
and the March 2001 Board remand of the pertinent law and 
regulations on service connection.  

Crucially, letters were sent to the veteran in August 2001 
and April 2002 in which he was informed by the RO as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would make reasonable efforts to help him get 
relevant evidence, such as private medical records or Social 
Security records, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was given 30 days from the date of the 
April 2002 letter to respond.  No additional medical evidence 
was received from or on behalf of the veteran.  

The Board believes that the recent holding of Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), Nos. 02-7304, -7305, -7316 (Fed. 
Cir., May 1, 2003) does not conflict with its decision in 
this case because the veteran has been requested to submit 
additional medical evidence, over one year has elapsed and no 
additional medical evidence has been received.  

In short, the Board finds that the veteran has been notified 
of the requirements of law in connection with his claims of 
entitlement to service connection for heart disease and 
aortic aneurysm as secondary to service-connected bilateral 
varicose veins and entitlement to service connection for low 
back disability.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The evidence on file includes the veteran's medical records 
and post-service medical records, including VA examination 
reports dated in July 2002.
The Board knows of no available pertinent evidence not 
currently on file.  The veteran has not identified any 
pertinent evidence that is not currently on file.  As noted 
above, letters sent to the veteran in August 2001 and April 
2002 requested that he provide the names, addresses, and 
approximate dates of treatment for any health care providers 
who might possess additional medical records pertinent to his 
service connection claims.  He failed to respond.

The veteran has been given opportunity to present evidence 
and argument in support of his claims.  As indicated in the 
Introduction, he provided testimony at a travel board hearing 
in February 2001.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
service connection claims has been consistent with the 
provisions of the law. 

Relevant Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

For certain chronic disorders, including cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).


Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  
38 C.F.R. 3.310(a) (2002); Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Furthermore, service connection may be granted 
for any additional impairment of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). In Allen, the Court 
concluded that ". . . pursuant to 1110 and 3.310(a), when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation." Id. 
at 448.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to secondary service connection, an analysis 
similar to Hickson applies. There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

2.  Service connection for heart disease and aortic aneurysm, 
claimed as secondary to service-connected bilateral varicose 
veins.

Analysis

The veteran is seeking entitlement to service connection for 
heart disease and aortic aneurysm as secondary to service-
connected bilateral varicose veins.  It has been contended, 
including at the veteran's personal hearing at the RO in 
March 1996, that his service-connected varicose veins 
restrict the blood flow, including to the heart, eventually 
resulting in heart disease and an aortic aneurysm.  

The Board observes that the veteran does not contend that his 
heart disease was directly due to service, and the evidence 
does not suggest that such is the case.  The veteran's 
service medical records do not reveal any cardiovascular 
complaints or adverse findings, including on final discharge 
examination in April 1954.  The first evidence of  heart 
disease was in approximately 1991, many decades after 
service. 

With respect to secondary service connection, as indicated 
above the evidence must establish (1) a current disability; 
(2) a service-connected disability and (3) a medical nexus 
between (1) and (2).  See Wallin, supra.

As for Wallin element (1), current disability, the veteran 
was hospitalized at a VA hospital from January to February 
1992 with an abdominal aortic aneurysm.  It was noted that he 
had had coronary artery bypass graft surgery in September 
1991.  The diagnoses in February 1992 were abdominal aortic 
aneurysm with extension to the bilateral iliac arteries, 
atrial flutter, and hypertension.  Subsequent medical records 
on file continue to diagnose heart disease and an abdominal 
aortic aneurysm.
Concerning Wallin element (2), service connection has been 
granted for bilateral varicose veins.

Turning to the crucial element of medical nexus, there is no 
medical opinion in the veteran's favor of record.  As noted 
in the Board's VCAA discussion above, a VA examination was 
conducted in July 2002.  The VA examiner concluded that it 
was not as likely as not that there was a causal connection 
between the veteran's service-connected varicose veins and 
his heart condition with aortic aneurysm. 

The Board also notes in passing the veteran's testimony at 
his RO hearing in March 1996 included the comment that no 
medical personnel had told him that there was a causal 
connection between his service-connected varicose veins and 
his heart disease with aortic aneurysm.

The only evidence of record supporting the veteran's claim is 
his own contention that such a relationship exists.  It is 
well established that as a lay person without medical 
training the veteran is not considered competent to offer 
opinions regarding matters such as diagnosis, causation and 
medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).    

In summary, the Board has reviewed the medical evidence of 
record and finds that the preponderance of the evidence is 
against the claim for service connection for a heart 
condition and aortic aneurysm as secondary to service-
connected bilateral varicose veins.  The benefit sought on 
appeal is accordingly denied.

3.  Service connection for low back disability.

Analysis

The veteran contends that his current low back disability is 
causally related to service, including lumbosacral strain 
noted in March 1950 service medical records.

As previously noted, in order to establish service connection 
for a claimed disorder, there must be (1) evidence of a 
current disability; (2) evidence of the incurrence or 
aggravation of a disease or injury in active service; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), evidence of a current 
disability, there is evidence beginning in 1993 of chronic 
low back disability involving disc disease.  As alluded to by 
the veteran, there is a notation of acute, severe lumbosacral 
strain in service in March 1950, thus satisfying Hickson 
element (2).  

However, with respect to Hickson element (3), medical nexus 
evidence, the there is no competent medical nexus in the 
veteran's favor of record.  The only relevant medical opinion 
on file, in July 2002, is against the veteran's claim.  The 
VA orthopedic examiner examined the veteran in July 2002, 
after reviewing the file, and opined that the lumbosacral 
strain in service appeared to have resolved and that the 
veteran's current low back disability is most likely age 
related.  Consequently, the examiner concluded that it was 
more likely that the veteran's current herniated disc was not 
due to service.  

As noted above, the veteran is not himself competent to opine 
on medical matters such as diagnosis, date of onset or cause 
of a claimed disability.  See Espiritu, supra.  His 
contentions are therefore of no probative value.  Hickson 
element (3), medical nexus, has therefore not been satisfied 
and the veteran's claim fails on that basis.

In summary, for the reasons and bases expressed above, in the 
absence of competent medical nexus evidence, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for low 
back disability.  The benefit sought on appeal is accordingly 
denied.


ORDER

The veteran's claim of VA compensation benefits for a left 
leg condition under the provisions of 38 U.S.C.A. § 1151 is 
dismissed.

Entitlement to service connection for a heart condition and 
aortic aneurysm as secondary to service-connected disability 
of bilateral varicose veins is denied.

Entitlement to service connection for low back disability is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

